In an action by an attorney against a former client to recover damages alleged to have been sustained because of the client’s false representation by which the attorney was induced to pay over money held in escrow, the appeal is from an order denying a motion to renew, on additional papers, a motion for a preference. The Special Term denied the motion on the ground that the action was not one entitled to a preference by statute or rule. Order affirmed, with $10 costs and disbursments. No opinion.
Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.